DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because “wherein an other end of the at least one LED element” should be changed to --wherein another end of the at least one LED element--.  
	Claim 12 is objected to because “the plurality of LED element in one of the plurality pixel is connected to one of the at least one MOSFET which corresponds to the pixel” should be changed to --the plurality of LED elements in one of the plurality of pixels is connected to one of the at least one MOSFET which corresponds to the one of the plurality of pixels--.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Omae (US 2007/0295975), in view of Kim (US 2015/0138050), and further in view of Wu (US 2020/0005714).
•	Regarding claim 1, Omae discloses a chip structure of a micro light-emitting diode display (figures 31 and 32), connecting with an input voltage (element 5 in figures 31 and 32 and ¶ 22), a main control circuit (inherent in the apparatus of figures 31 and 32 for supplying CR, CG, and CB) and a source drive circuit (element 10 in figures 31 and 32), and comprising: 
a package substrate (element 4 in figures 1 and 31 and ¶ 97); 
at least one light-emitting diode (LED) element, positioned on the package substrate (elements 2R, 2G, and 2B in figures 31 and 32 and ¶ 97); 
at least one metal oxide semiconductor field effect transistor (MOSFET), positioned on the package substrate (elements Tr in figure 32B and ¶ 102), 
wherein each of the at least one MOSFET comprises a source (figure 32B), a gate connected with the main control circuit (figure 32B), and a drain (figure 32B); and 
a connection line, connecting an end of the at least one LED element and at least one drain of the at least one MOSFET (note the lines connecting elements 2R and 3R, 2G and 3G and 2B and 3B in figure 31).
However, Omae fails to disclose the additional details of the at least one MOSFET and the at least one LED.
	In the same field of endeavor, Kim discloses where another end of the at least one LED element is independently connected with the source drive circuit (note where figures 1 and 2 and ¶s 41 and 48-54 describe a one-to-one correspondence between elements 142 and OLED for each element 140).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae according to the teachings of Kim, for the purpose of implementing a set gray scale corresponding to a data signal for each of a plurality of pixels/light emitting diodes (¶ 46).  However, Kim also fails to disclose the additional details of the at least one MOSFET.
	In the same field of endeavor, Wu discloses where at least one source of the at least one MOSFET is connected with the input voltage in common (note the relationship between elements BCT and PVDD in at least figure 11, in view of “it is possible to share the light emitting control transistor BCT between adjacent sub-pixels in a direction” in ¶ 113).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim, according to the teachings of Wu, for the purpose of reducing the size of a pixel layout (¶ 113).
•	Regarding claims 2, 4, and 7, Omae, in view of Kim and Wu, discloses everything claimed, as applied to claim 1.  Additionally, Omae discloses where:
Claim 4:	a number of the at least one LED element is three that are respectively a red diode, a green diode and a blue diode (elements 2R, 2G, and 2B in figures 31 and 32 and ¶ 97).
Claim 7:	the chip structure comprises a plurality of LED elements with different colors (elements 2R, 2G, and 2B in figures 31 and 32 and ¶ 97), and 
	the plurality of LED elements is grouped to form a plurality of pixels arranged in an A×B matrix (elements 2R, 2G, and 2B in at least figure 32 form a 1x3 matrix).
However, Omae, in view of Kim, fails to disclose the additional details of the at least one MOSFET.
	In the same field of endeavor, Wu discloses where:
Claim 2:	a number of the at least one MOSFET is one (at least suggested by “it is possible to share the light emitting control transistor BCT between adjacent sub-pixels in a direction” in ¶ 113).
Claim 7:	a number of the at least one MOSFET is A (at least suggested by “it is possible to share the light emitting control transistor BCT between adjacent sub-pixels in a direction” in ¶ 113), and 
	the plurality of LED elements located at the same column is connected to the drain of one of the MOSFET (at least suggested by “it is possible to share the light emitting control transistor BCT between adjacent sub-pixels in a direction” in ¶ 113).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim, according to the teachings of Wu, for the purpose of reducing the size of a pixel layout (¶ 113).
•	Regarding claims 6 and 9, Omae, in view of Kim and Wu, discloses everything claimed, as applied to claim 1.  Additionally, Omae discloses where:
Claim 6:	the at least one LED element and the at least one MOSFET are connected to the package substrate by a flip chip bonding process (at least suggested by ¶ 94), and 
	the connection line is formed by a copper plating process (at least suggested by ¶ 107).
Claim 9:	the chip structure comprises a plurality of LED elements with different colors (elements 2R, 2G, and 2B in figures 31 and 32 and ¶ 97),
	the plurality of LED elements is grouped to form a plurality of pixels arranged in a matrix (elements 2R, 2G, and 2B in at least figure 32 form a 1x3 matrix),
	a number of the at least one MOSFET is the same as the number of the plurality of LED element (note the relationship between elements 2R, 2G, 2B, and Tr in figure 32B), and 
	the plurality of LED elements are connected to the at least one MOSFET in a one-to-one manner (figure 32B).

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Omae, in view of KIm and Wu, and further in view of Avery (US 5,519,242).
•	Regarding claims 3, 5, and 8, Omae, in view of Kim and Wu, discloses everything claimed, as applied to claims 2, 4, and 7, respectively.  However, Omae, in view of Kim and Wu, fails to disclose the details of an electrostatic protection diode.
	In the same field of endeavor, Avery discloses where:
Claim 3:	an electrostatic protection diode is connected between the gate and the source (note the relationship between elements 36 and 44 in figure 2 and col. 2, lines 55-67). 
Claim 5:	an electrostatic protection diode is connected between the gate and the source (note the relationship between elements 36 and 44 in figure 2 and col. 2, lines 55-67).
Claim 8:	an electrostatic protection diode is connected to the gate and the source of each of the at least one MOSFET (note the relationship between elements 36 and 44 in figure 2 and col. 2, lines 55-67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim and Wu, according to the teachings of Avery, for the purpose of providing electrostatic discharge protection of a transistor (col. 1, lines 40-45).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Omae, in view of Kim and Wu, and further in view of Haney et al (US 2010/0237356; hereinafter Haney).
•	Regarding claim 10, Omae, in view of Kim and Wu, discloses everything claimed, as applied to claim 9.  However, Omae fails to disclose the details of a first connection wire.
	In the same field of endeavor, Kim discloses where each of the plurality of LED elements is independently connected to the source drive circuit via a first connection wire (note where figures 1 and 2 and ¶s 41 and 48-54 describe a one-to-one correspondence between elements 142 and OLED for each element 140).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae according to the teachings of Kim, for the purpose of implementing a set gray scale corresponding to a data signal for each of a plurality of pixels/light emitting diodes (¶ 46).  However, Kim and Wu fail to disclose the additional details of an electrostatic protection diode.
	In the same field of endeavor, Haney discloses where an electrostatic protection diode is connected between the first connection wire and a ground terminal (¶s 3 and 28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim and Wu, according to the teachings of Haney, for the purpose of protecting a circuit element from positive and negative overvoltage conditions (¶s 4 and 16).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Omae, in view of Kim and Wu, and further in view of Weindorf (US 2002/0130786).
	Regarding claim 11, Omae, in view of Kim and Wu, discloses everything claimed, as applied to claim 9.  However, Omae, in view of Kim and Wu, fails to disclose where each of the plurality of LED elements is connected in parallel with an electrostatic protection diode.
	In the same field of endeavor, Weindorf discloses where each of the plurality of LED elements is connected in parallel with an electrostatic protection diode (¶ 29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim and Wu, according to the teachings of Weindorf, for the purpose of providing LEDs with electrostatic discharge protection (¶ 29).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Omae, in view of Kim and Wu, and further in view of Rotzoll et al (US 9,468,050; hereinafter Rotzoll).
•	Regarding claim 12, Omae, in view of Kim and Wu, discloses everything claimed, as applied to claim 1.  Additionally, Omae discloses where the chip structure comprises a plurality of LED elements with different colors (elements 2R, 2G, and 2B in figures 31 and 32 and ¶ 97).  However, Omae, in view of Kim and Wu, fails to disclose the details of pixels arranged in a matrix.
	In the same field of endeavor, Rotzoll discloses where the chip structure comprises a plurality of LED elements with different colors (elements 20 in figure 13, col. 1, lines 41-43, and col. 22, lines 14 and 15), and the plurality of LED elements is grouped to form a plurality of pixels arranged in a matrix (figures 13 and 14 and col. 22, lines 16-33), and a number of the at least one MOSFET is the same as the number of the plurality of pixels (at least suggested by the structure of Omae, as modified by at least Wu, and further modified according to the teachings Rotzoll (i.e. one element 11 per element 74 (and three elements 20) in at least figure 13)), and the plurality of LED elements in one of the plurality of pixels is connected to one of the at least one MOSFET which corresponds to the one of the plurality of pixels (at least suggested by the structure of Omae, as modified by at least Wu, and further modified according to the teachings Rotzoll (i.e. one element 11 per element 74 (and three elements 20) in at least figure 13)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim and Wu, according to the teachings of Rotzoll, for the purpose of providing a self-compensating circuit for controlling pixels in a display (col. 2, lines 47-63, and col. 19, lines 16-23).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Omae, in view of Kim, Wu, and Rotzoll, and further in view of Avery.
•	Regarding claim 13, Omae, in view of Kim, Wu, and Rotzoll, discloses everything claimed, as applied to claim 12.  However, Omae, in view of Kim, Wu, and Rotzoll, fails to disclose where an electrostatic protection diode is connected between the gate and the source of each of the at least one MOSFET.
	In the same field of endeavor, Avery discloses where an electrostatic protection diode is connected between the gate and the source of each of the at least one MOSFET (note the relationship between elements 36 and 44 in figure 2 and col. 2, lines 55-67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim, Wu, and Rotzoll, according to the teachings of Avery, for the purpose of providing electrostatic discharge protection of a transistor (col. 1, lines 40-45).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Omae, in view of Kim, Wu, and Rotzoll, and further in view of Yoo (US 2016/0035905).
•	Regarding claim 14, Omae, in view of Kim, Wu, and Rotzoll, discloses everything claimed, as applied to claim 12.  Additionally, Omae discloses where the gate of each of the at least one MOSFET is connected with the main control circuit by a second connection wire (note the lines connecting CR, CG, and CB to the gate terminals of elements Tr).  However, Omae, in view Kim, Wu, and Rotzoll, fails to disclose the details of an electrostatic protection diode.
	In the same field of endeavor, Yoo discloses where an electrostatic protection diode is connected between the second connection wire and a ground terminal (¶ 100).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Omae, as modified by Kim, Wu, and Rotzoll, according to the teachings of Yoo, for the purpose of protecting the gate terminal of at least one MOSFET transistor (¶ 101).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/02/2022